Order filed, March 13, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00178-CV
                                 ____________

              UNITED LOCATING SERVICES, LLC, Appellant

                                            V.

 DAMON FOBBS, RODNEY JOHNSON, & CARLOS HARRELL, Appellee


                    On Appeal from the 234th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-71384


                                     ORDER

      The reporter’s record in this case was due March 11, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Norma Duarte, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM